Title: To George Washington from Vice Admiral d’Estaing, 8 July 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir,
            At sea the 8th July 1778
          
          I have the honor of imparting to Your Excelly the arrival of the King’s fleet; charged
            by his Majesty with the glorious task of giving his allies the United States of America
            the most striking proofs of his affection. Nothing will be wanting to my happiness if I
            can succeed in it; it is augmented by the consideration of concerting my operations with
            a General such as Your Excellency. The talents and great actions of General Washington
            have insured him in the eyes of all Europe, the title, truly sublime of deliverer of
            America. Accept Sir, the homage that every man—that every military man owes you; and be
            not displeased, that I solicit, even in the first moment of intercourse, with military
            and maritime frankness, a friendship so flattering as yours. I will try to render myself
            worthy of it by my respectful devotion for your country; it is prescribed to me by
            orders, and my heart inspires it.
          I have the honor of rendering accot to Congress of the letter I write to Your
              Excellency. Mr Dr Chouin, Major
            of infantry in the King’s service has orders to present you this—I pray you to grant the
            most extensive confidence to all this officer shall tell you on my part. He is a near
            relation to Mr Sartine. This Minister has been long
            since known for his attachment to the common cause. ’Tis less the desire of pleasing a
            statesman, honored with the confidence ⟨of the⟩ King which has determined me to send you
            Mr Chouin, than an opinion of his military knowlege—the clearness of
            his ideas and the precision with which he will communicate mine. I beseech you to grant
            him your kindness. I have the honor to be with respect Sir Yr Excellency’s Most humble
            & most Obedient servant
          
            Estaing
          
        